NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 04a0007n.06
                               Filed: October 6, 2004

                                          Case No. 02-5885; 02-5888

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT


KENTUCKY RESTAURANT CONCEPTS              )
INC., ET AL.,                             )
                                          )
      Plaintiffs-Appellants,              )
                                          )                              ON APPEAL FROM THE
             v.                           )                              UNITED STATES DISTRICT
                                          )                              COURT FOR THE WESTERN
CITY OF LOUISVILLE, ET AL.,               )                              DISTRICT OF KENTUCKY
                                          )
      Defendants-Appellees.               )
                                          )
__________________________________________)


BEFORE: BATCHELDER and SUTTON, Circuit Judges; and BELL, District Judge.*

         ALICE M. BATCHELDER, Circuit Judge. At oral argument, counsel for Appellants

and Appellees conceded that the only issue properly before this court is the question of

damages–a question not overtly considered by the district court’s June 12, 2002 order. We agree.

Accordingly, we deny the Appellees’ Motion to Dismiss and we REMAND this case for

consideration of damages in light of the district court’s prior order in favor of Appellants and

such other factors as the district court deems relevant.




         *
           The Honorab le Robert Holmes B ell, Chief United States District Judge for the Western District of Michigan,
sitting by designation.